Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 03/16/2021 is acknowledged.
3.	Claims 135-160 are pending and under consideration. 
4.	Applicant’s IDS document filed on 08/20/2020 has been considered.
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
6.         Claims 135-160 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: the chimeric proteins, complexes and constructs of Examples. 1-8, nucleic acids encoding the chimeric proteins, complexes and constructs and methods of administration; the specification does not reasonably provide enablement for: 
A.	chimeric protein/protein complex comprising “one or more targeting moieties”; wherein the complex is a heterodimer has a cis orientation, as related to any targeting moiety and IFNα1, relative to each other, or any targeting moieties relative to each other, or any IFNα1s relative to each other. 

C.	 IFNα1 which: “exhibits attenuated activity as compared to wild type IFNα1 having SEQ ID NO:1 which is not connected to one or more targeting moieties”; and which “exhibits activity which is induced by attachment to the one or more targeting moieties and is greater than that of wild type IFNα1 having SEQ ID NO:1, which is not connected to one or more targeting moieties”;
D.	Fc which has one ore more mutations that reduce or eliminate one or more effector fucntions of the Fc domain, promotes pairing in the Fc domain and/or stabilizes a hinge reion in the Fc domain.
E.	 a method of treating cancer or immune disorders; and 
F.	a method of preventing cancer or immune disorders; 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with the claims.  The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 
The specification discloses the chimeric proteins and chimeric protein complexes of Examples 1-8. The skilled artisan cannot make and use all the chimeric protein, chimeric protein complexes, nucleic acids and method possibilities recited in the instant claims.

The specification does not adequately disclose the genus of chimeric proteins and chimeric protein complexes which can be made and used commensurate in scope with the claimed invention, especially with respect to methods of treatment and prevention of cancer and immune disorders.  
The specification is not enabled for chimeric protein/protein complex comprising “one or more targeting moieties”.  The term “targeting moiety” reads on any molecule “that recognizes a target (e.g., an antigen or receptor or non-proteinaceous molecule) located on any component of the ECM. Illustrative components of the ECM include, without limitation, the proteoglycans, the non-proteoglycan polysaccharides, fibers, and other ECM proteins or ECM non-proteins, e.g. polysaccharides and/or lipids, or ECM35 associated molecules (e.g. proteins or non-proteins, e.g. polysaccharides, nucleic acids and/or lipids).”  The specification is not enabled for a chimeric protein or chimeric protein complex comprising the genus of compounds encompassed.  
The specification is not enabled for complexes which are a heterodimer has a cis orientation, as related to any targeting moiety and IFNα1, relative to each other, or any targeting 
The specification is not enabled for the genus of targeting moieties comprising “recognition domains” which specifically bind to a target; “wherein the one or more targeting moieties are directed against a tumor cell or an immune cell”; and “which “comprising a recognition domain that is an antibody or a derivative of format thereof, or a ligand for a receptor” 
The specification is not enabled for an IFNα1 variant which: “exhibits attenuated activity as compared to wild type IFNα1 having SEQ ID NO:1 which is not connected to one or more targeting moieties”; and which “exhibits activity which is induced by attachment to the one or more targeting moieties and is greater than that of wild type IFNα1 having SEQ ID NO:1, which is not connected to one or more targeting moieties”.  It is difficult to understand what is being claimed here.  Is the comparison to the wild type IFNα1 of SEQ ID NO:1 or is the comparison to a wild type IFNα1 of SEQ ID NO:1 being not connected to a targeting moiety.  Is it SEQ ID NO:1 or is it SEQ ID NOs lack of connection to a targeting moiety.   
The specification is not enabled for a method of treating the genus of cancer or immune disorders encompassed.  The specification is especially not enabled for the genus of cancers and immune disorders with the genus of chimeric proteins and chimeric protein complexes encompassed.  There needs to be correspondence between the chimeric proteins and chimeric protein complexes and the disease being treated.  

 Predicting polypeptide structure from sequence data of a single amino acid sequence or set of motifs and attempting to utilize the predicted structural determinations to ascertain functional aspects of the protein or complex is complex and well outside the realm of routine experimentation. In re Fisher indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related compounds or compositions could result in substantially different pharmacological activities.   
The specification does not adequately provide support for a method of treating or preventing comprising administering the genus of recited polypeptides. 
Given the unpredictability in the art of function from protein sequence, the claims are not enabled for compositions which comprise the enormous genus of chimeric protein and chimeric protein complexes encompassed which would have unpredictable functions for any type of therapy. 
At issue is whether or not the genus of compositions disclosed can be used pharmaceutically to treat and prevent any cancer and immune disorder. In view of the absence of a specific and detailed description in Applicant's specification of how to effectively use the genus of proteins and complexes encompassed by the instant claims in vivo, absence of working examples providing evidence which is reasonably predictive that the claimed compositions are effective for in vivo use, and the lack of predictability in the art at the time the invention was 
Even if the claims had recited a particular immune disorder to treated or prevented, the specification does not provide sufficient guidance on how to sufficiently treat allergies or allergic reactions, a subgenus of immune disorders, by administering the claimed compositions. The art of Kurucz et al. (PTO-892; Reference U) teaches that the allergic respiratory disease asthma is a complex syndrome linked to genetic elements and environmental factors.   The mouse, rat, guinea pig, rabbit, sheep, monkey, ferrett, cat, dog, pig and horse models of asthma are discussed, especially with reference to differences in pathogenesis with human asthma, which is a unique disease in the animal kingdom.  All models discussed in the reference are different from each other and react differently from human asthma.  Therefore, treating asthma in one animal model vs another animal model is not straightforward and depends on many factors (In particular, whole document).  The art of allergic inhibition is highly unpredictable, particularly with reference to asthma, and it would require undue experimentation by one of ordinary skill in the art to treat asthma which is one allergic disease which is one immune disorder.  There are no methods of preventing asthma. 
	The art of Mukherjee et al. (PTO-892; Reference V) teaches that allergic asthma is a chronic airway inflammatory disease affecting 330 million people worldwide in which exposure to allergens causes intermittent attacks of breathlessness, airway hyper-reactivity, wheezing, and coughing. Allergic asthma has been called a "syndrome" resulting from a complex interplay between genetic and ingested and inhaled environmental factors.  Although animal models, linkage analyses, and genome-wide association studies have identified numerous candidate 
Since no in vivo studies were used as model system to prevent any disorder it is not clear that reliance on the in vitro data accurately reflects the relative animal efficacy of the claimed therapeutic strategy. The specification does not adequately teach how to effectively treat any single cancer or any immune disorders or reach any therapeutic endpoint in animals by administrating the compositions, much less any cancer or immune disorder as encompassed by the instant claims.  The specification does not teach how to extrapolate data obtained from the in There must be a rigorous correlation of biological activity between the disclosed in vitro activity and an in vivo effectiveness to establish a method of treating and preventing a disease.  
Although, the specification describes in vitro experiments, there is no correlation on this record between the in vitro studies and the treating cancer or immune disorders in currently available form for humans or animals.  It is not enough to rely on in vitro studies where, as here, a person having ordinary skill in the art has no basis for perceiving those studies as constituting recognized screening procedures with clear relevance to efficacy in humans or animals  (emphasis added). Ex parte Maas, 9 USPQ2d 1746
Substantiating evidence may be in the form of animal tests, which constitute recognizedscreening procedures with clear relevance to efficacy in humans. See Ex parte Krepelka, 231USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein. Ex parteMaas, 9 USPQ2d 1746. 
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention
7.         Claims 135-160 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
	Applicant is in possession of: the chimeric proteins, complexes and constructs of Examples. 1-8, nucleic acids encoding the chimeric proteins, complexes and constructs and methods of administration.
Applicant is not in possession of: 
A.	chimeric protein/protein complex comprising “one or more targeting moieties”; wherein the complex is a heterodimer has a cis orientation, as related to any targeting moiety and IFNα1, relative to each other, or any targeting moieties relative to each other, or any IFNα1s relative to each other. 
B. 	targeting moieties comprising “recognition domains” which specifically bind to a target; “wherein the one or more targeting moieties are directed against a tumor cell or an immune cell”; “which “comprising a recognition domain that is an antibody or a derivative of format thereof, or a ligand for a receptor” and
C.	 IFNα1 which: “exhibits attenuated activity as compared to wild type IFNα1 having SEQ ID NO:1 which is not connected to one or more targeting moieties”; and which “exhibits activity which is induced by attachment to the one or more targeting moieties and is greater than that of wild type IFNα1 having SEQ ID NO:1, which is not connected to one or more targeting moieties”;

The specification describes the chimeric proteins and chimeric protein complexes that were actually produced in the specification in Examples 1-8. 
The claims encompass essentially any polypeptide comprising 97% or more sequence identity to SEQ ID NO:1 with a mutation at position 86 connected to essentially any “targeting moiety” which reads on anything including any antibody or portion thereof.  The skilled artisan cannot envision all the antibody possibilities recited in the instant claims.
Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method.
The specification must set forth the structural features that allow one of ordinary skill in the art to identify and produce the chimeric proteins and chimeric protein complexes. In the instant case, definition by function does not suffice to define the genus because it is only an indication of what the chimeric proteins and chimeric complexes do, rather than what they are.
The claims encompass a “targeting moiety” which reads on any antibody and fragment thereof and particularly the one having the functional recitations of targeting moieties comprising “recognition domains” which specifically bind to a target; “wherein the one or more targeting moieties are directed against a tumor cell or an immune cell”; “which “comprising a recognition domain that is an antibody or a derivative of format thereof, or a ligand for a receptor”.  

As evidenced by the art of Goel et al. (PTO-892; Reference W), Khan et al. (PTO-892; Reference X) and Poosarla et al. (PTO-892; Page 2; Reference U), antibody specificity for a particular antigen does not correlate with any particular structure for the antibodies themselves. It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related antibodies or compositions thereof could result in substantially different binding activities. Given the lack of guidance in the specification, it is unpredictable which antibodies with which structures would exhibit the recited functions. The specification does not disclose a correlation between the structure of the antibodies themselves and their function of targeting moieties comprising “recognition domains” which specifically bind to a target; “wherein the one or more targeting moieties are directed against a tumor cell or an immune cell” such that a skilled artisan would have known what antibody structures possess the claimed functions.
The specification does not disclose a correlation between the chimeric proteins and chimeric protein complex structures including targeting moieties, recognition domains, antibodies, derivative or formats of antibodies, natural ligands for a receptor, Fc domains, heterodimers, trans orientations,  nucleic acids antibody structure and the functions recited in claims 135, 139-140146 and 150 in addition to being able to treat and prevent any cancer and any immune disorder such that a skilled artisan would have known what chimeric proteins and chimeric protein complexes possess the claimed function. "Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify 
U.S. Court of Appeals for the Federal Circuit recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed,
35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen"
test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. , the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872
F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345
(Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly\ characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id.
The specification does not provide adequate written description of the claimed invention.

(Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the applicant had possession at the time of invention of the claimed invention.
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. In the instant application, the amino acid sequence itself or isolated protein is required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. In view of the aforementioned problems regarding description of the claimed invention, the specification does not provide an adequate written description of the invention claimed herein.
See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398,
1404-7 (Fed. Cir. 1997). In University of California v. Eli Lilly and Co., 39 U.S.P.Q.2d 1225
(Fed. Cir. 1995) the inventors claimed a genus of DNA species encoding insulin in different vertebrates or mammals, but had only described a single species of cDNA which encoded rat insulin. The court held that only the nucleic acids species described in the specification (i.e. nucleic acids encoding rat insulin) met the description requirement and that the inventors were not entitled to a claim encompassing a genus of nucleic acids encoding insulin from other vertebrates, mammals or humans, id. at 1240. The Federal Circuit has held that if an inventor is "unable to envision the detailed constitution of a gene so as to distinguish it from other materials.
. .conception has not been achieved until reduction to practice has occurred", Amgen, Inc. v.
Chugai Pharmaceutical Co, Ltd., 18 U.S.P.Q.2d 016 (Fed. Cir. 1991). Attention is also directed to the decision of The Regents of the University of California v. Eli Lilly and Company (CAFC,

Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, as we have previously held, a cDNA is not defined or described by the mere name "cDNA," even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA." See
Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.
As such, there is insufficient written description of the required kind of structure identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession.

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 135-153 and 158-160 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2011/017160 (PTO-892; Reference N).
WO 2011/017160 teaches the sequences of SEQ ID NO:12 and SEQ ID NO:20 which each comprise a sequence which is 164/166 amino acids sequence identical to instant SEQ ID NO:1. There are two amino acids changes corresponding to C86Y and A114V (In particular, SEQ ID NOs 12 and 20 on page 65 and 67).  The reference teaches nucleic acids encoding the interferons and complexes and host cells thereof. (In particular, paragraphs [0041]-[0053], whole document).
The reference further teaches the following:
|0094| The invention also provides pharmaceutical compositions comprising interferon polypeptides of the invention and methods which may be employed, for instance, to treat or prevent immune system-related disorders such as viral infection, parasitic infection, bacterial infection, cancer, autoimmune disease, multiple sclerosis, lymphoma and allergy. Methods of treating individuals or subjects in need of interferon polypeptides are also provided. In certain preferred embodiments, the subject pharmaceutical composition is a veterinary composition for administration to a non-human animal, preferably a non-human primate.
[0052) Thus, the sequence encoding the polypeptide may be fused to a marker sequence, such as a sequence encoding a peptide which facilitates purification of the fused polypeptide. In certain preferred embodiments of this aspect of the invention, the marker amino acid sequence is a hexa-histidine peptide, such as the tag provided in a pQE vector (QIAGEN, Inc., 9259 Eton Avenue, Chatsworth, Calif. 91311), among others, many of which are commercially available. For instance, hexa-histidine as described by Gentz et al. provides for convenient purification of the fusion protein (Gentz et al. (1989) Proc. Natl. Acad. Sci. USA 86: 821-824). The "HA" tag is another peptide useful for purification which corresponds to an epitope derived from the influenza hemagglutinin protein (Wilson et al. (1984) Cell 37: 767). Other examples of fusion tags include the following: (1) MBP tag is a portion of maltose binding protein (vectors available from Roche™ (Example vector designation: pIVEX MBP), New England Biological™ (Example vector designation: pMAL-p2X); (2) HA tag is a portion of the hemagglutinin of human influenza virus (vectors available from Roche™ (Example vector designation: pIVEX HA-tag), BD Bioscienccs™ (pCMV-HA)); (3) FLAG is a particular 8 amino acid epitope (vector CBP tag is a portion of calmodulin binding protein (vector available from Stratagene™: Example vector designation: pDual); and (5) GFP is a portion of green fluorescent protein (vector available from Stratagene™: Example vector designation: pDual).
Othcr common epitope tags for creating fusion proteins: c-myc, GST, AUl, AU5, DDDDK, E epitope, E2 tag, Glu-Glu, Sl, KT-3, T7 epitope tag, V5 epitope tag, VSV-G, BFP, CFY, YFP. As discussed below, other such fusion proteins include an interferon fused to Fc at the N- or C-terminus.

|0144] In certain embodiments, the formulations are as part of a "supramolecular complex." To further illustrate, the interferon can be contacted with at least one polymer to form a composite and then the polymer of the composite treated under conditions sufficient to form a supramolecular complex containing the interferon and a multi-dimensional polymer network. The polymer molecule may be linear or branched. Accordingly, a group of two or more polymer molecules may be linear, branched, or a mixture of linear and branched polymers. The composite may be further modified with at least one ligand, e.g., to direct cellular uptake of the expression construct or otherwise effect tissue or cellular distribution in vivo of the exprcssion construct. The composite may take any suitable form and, preferably, is in the form of particles. 
[0153] In certain embodiments, the hydrophobic segment in the polymer-lipid conjugate is a hydrophobic polypeptide sequence. Preferably, the polypeptide sequence consists of about 5-80, more preferably 10-50, most preferably 20-30, non- polar and/or aliphatic/aromatic amino acid residues. These sequences are active in triggering fusion of certain enveloped viruses with host cells and include parainfluenza viruses, such as Sendai, Simian Virus-5 (SV5), measles virus, Newcastle Disease Virus (NDV) and Respiratory Syncytial Virus (RSV). Other examples include human retroviruses, such as Human Immunodeficiency Virus- 1 (HIV-I), the causative agent of AIDS, which infects cells by fusion of the virus envelope with the plasma membrane of the host cell. Fusion occurs at physiological (i.e., neutral) pH and is followed by injection of the viral genetic material (nucleocapsid) into the cytoplasmic compartment of the host cell.
[0154] In certain embodiments, the polymeric complexes, such as the supramolecular complexes, and liposomes of the subject invention can be associated with one or more ligands effective to bind to specific cell surface proteins or matrix on the target cell, thereby facilitating sequestration of the complex to target cells, and in some instances, enhancing uptake of the interferon by the cell. Merely to illustrate, examples of ligands suitable for use in targeting the supramolecular complexes and liposomes of the present invention to specific cell types are listed in Table 2 below.
Table 2

    PNG
    media_image1.png
    360
    405
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    214
    404
    media_image2.png
    Greyscale

[0155| The present invention also contemplates the derivatization of the subject polymeric and liposomal complexes with ligands that promote transcytosis of the complexes. To further illustrate, a polymeric complex, such as a supramolecular complex, can be covalently linked to an internalizing peptide which drives the translocation of the complex across a cell membrane in order to facilitate intracellular localization of the interferon. In this regard, the internalizing peptide, by itself, is capable of crossing a cellular membrane by, e.g., transcytosis, at a relatively high rate. The internalizing peptide is conjugated, e.g., as covalent pendant group, to the polymer.
[0156] Pore-forming proteins or peptides may serve as internalizing peptides herein. Pore-forming proteins or peptides may be obtained or derived from, for example, C9 complement protein, cytolytic T-cell molecules or NK-cell molecules. These moieties are capable of forming ring-like structures in membranes, thereby allowing transport of attached complexes through the membrane and into the cell interior.
translocation may be improved by attaching to the internalizing peptide a substrate for intracellular enzymes (i.e., an "accessory peptide"). It is preferred that an accessory peptide be attached to a portion(s) of the internalizing peptide that protrudes through the cell membrane to the cytoplasmic face. The accessory peptide may be advantageously attached to one terminus of a translocating/internalizing moiety or anchoring peptide.
An accessory moiety of the present invention may contain one or more amino acid residues. In one embodiment, an accessory moiety may provide a substrate for cellular phosphorylation (for instance, the accessory peptide may contain a tyrosine residue).
[0158| The internalizing and accessory peptides can each, independently, be added to an interferon complex or liposome by chemical cross-linking or through non-covalent interaction (e.g., use of streptavidin-biotin conjugates, His6-Ni interactions, etc). In certain instances, unstructured polypeptide linkers can be included between the peptide moieties and the polymeric complex or liposome.
[0159] It is also contemplates that such internalizing and accessory peptides can be associated directly with an interferon, such as through a covalent linkage to a hydroxyl group on the backbone of the protein. In certain embodiments, the linkage is susceptible to cleavage under physiological conditions, such as by exposure to esterases, or simple hydrolysis reactions. Such compositions can be used alone or formulated in polymeric complexes or liposomes.
 [0166] In addition to the supramolecular complexes described above, a number of other polymers can be used to form the microparticles.
|0169] The microparticles can be delivered to specific cells, especially phagocytic cells and organs. Phagocytic cells within the Peyer's patches appear to selectively take up microparticles administered orally. Phagocytic cells of the reticuloendothelial system also take up microparticles when administered intravenously. Endocytosis of the microparticles by macrophages in the lungs can be used to target the microparticles to the spleen, bone marrow, liver and lymph nodes.
[0170) The microparticles can also be targeted by attachment of ligands, such as those described above, which specifically or non-specifically bind to particular targets. Examples of such ligands also include antibodies and fragments including the variable regions, lectins, and hormones or other organic molecules having receptors on the surfaces of the target cells.
[0028] The term "antibody" as it is used herein with respect to the invention, includes an isolated, recombinant or synthetic antibody, antibody conjugate or antibody derivative. The term "antibody" is often intended to include an antibody fragment, including an antigen-binding fragment, unless otherwise indicated or understood by context. An antigen-binding fragment competes with the intact antibody for specific binding. See generally, Fundamental Immunology, Ch. 7 (Paul, W., ed., 2nd ed. Raven Press, N. Y. (1989)). Antigen-binding fragments may be produced by recombinant DNA techniques or by enzymatic or chemical cleavage of intact antibodies. In some embodiments, antigen-binding fragments include Fab, F(ab)2, Fab', F(ab')2, 
Claims 135-153 and 158-160 are included in this rejection because the functional properties are inherent in the reference polypeptides, complexes and microparticles.   The same 97% or more sequence identical sequence with a substitution at C86 is being used in the same invention, so the results are inherent.  
The reference teachings anticipate the claimed invention.  
Alternatively, from the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
11.	No claim is allowed.
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.
The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm. A message may be left on the examiner's voice mail service. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571)
272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent

September 25, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644